Title: From Thomas Jefferson to James Wood, 6 January 1783
From: Jefferson, Thomas
To: Wood, James



Sir
Philadelphia Jan. 6. 1783.

Having unluckily got the blade broke of the sword you were so kind as to lend me I brought it with me to this place and have got a new blade made to the same handle and scabbard. Being just on my departure for Europe I leave it with Mr. Madison one of our delegates who will deliver it to your order. Accept of my sincere thanks for the friendly loan of it and assurances of the esteem & respect with which I am Dr Sir Your most obedt. humble servt.

Th: Jefferson

